                          Case 3:20-cv-01474-JAM    Document
                                        u 0 ittd5hAts              Filed- 09/29/20 Page 1 of 7
                                                                1 Coual
                                                      di5i-g i c+
                                                   (ma,


                                                                                          CIJF   Act
Paol 1..0)01 D.45                  5 68
                               3'? 56


                                i)
 oseorix)       AntJa..601 Dept.

    0t 4ta)    Doctop. Jc.ot
C                                    )

C




                                         Co iv) plain


               rh o,   15 Ci. CNA ailhf.S          h4A             Pciv WI/bait-1$ #3 q 5 IP , c       5i4it prIsdritr< ~   pint
               JoAe,‘ s                         atfit.F ut044     ),U45.. C , § ) 9", A11iji79 11 i•c.,‘ halo I de h 4egtik

              /4 dr /rim ct cod 104.1411,41)01,                      twilick,     50,17„441 distpss , f) vi.i4hco d         f

                       E,(9iiii/ /firwAtinutt   /2( ,t's              :514h..5             piaivid 4/J. cAp$ kg, et'
                          bird 6dirgy.    -rho             1446 jupsd,h„,,        plui,hPf`s ciao, oP /2 Ids/
              (onsiduhmal pi ifts. tifidtiz                 U.S.C. 1331 o) rhJ i3Y3, plaiVir al JD yoe
               4,5 61,c1),,, ova. pi4o4 ha" ,5./4k /4.) log,t- C14445 on do 28 U.S §      Lt1414L1 dekieni)

              h4d      . fel     AA (44A   ,5/4Ic 14(.1 whin theje     de4/3 446/ ate()       Agars .huh
              Saed M theig Official of.al 1446,1 164-,/ (c   frict hes  *4
                                                                              .ncr.,07 r d Ilitt4thw•
              ci4  ot 6 1441,4 till Alice „Aga,          p   h
                          Case 3:20-cv-01474-JAM Document 1 Filed 09/29/20 Page 2 of 7


                                                              hes

1)         riaiAbW, Paul Loriiiiims; is C. CoPatchc.i.                              cd. OS evrAil%                  kt4,t   t4e
                                                                                                                              .
           cui-oki3                            G+;s c ddiksj a s       0 Sael4 C. r- pt> f ax roe,            335 131 /ha
       Sorwo Ch. 06021


 2)         h kfiu            1 " 04.4.1) 11,q I cul ihpf g me ditc,1 sAPe cti el at -fed u. deg 1.401. of 514k              14'4'
           1%AI/A 4-ixst. einAh occuoti, cra                          iT) cf r rho& J4'04843 is of 1-1.4 °Apo
           C.I. twedicci                               ost347A; C.X. p. D . gok                 335 i3iltbv fp .s(31246,i C4
           C6t)(

 3)         Derci doAl-, Ocnir,1 Oaci-bg To A e Dot, this &awl t hta po tztrol Sti2jelui on Illy i$U
            )14          Meld tilt hid OCCiArrtd) 44.4 at-1-1,/ ',oat (;;;110             sivic /cs,d, ..,At 4)0 gi‘i at Os bolt,/
                               fax   1 41   335 1311,0 0)         S 0 ANI4Lj   U. o 6 a   >>.




                                                                Fa )- s
      6)               On         / 3 / q) platih (21) had 1,u pi N1,1 t os 604,4, Audi-to d eel? intd- ak'ut a 64d
                                 A Ant 11,1%         1401 Qiis C41.4,:v1 flu pawl. oho, iht pltdiad depo.that•ii
                      atspJ 17. my ktigsf f4, b-c



      -))          6t1 1,1/ ADI , phor AI hid usai fry 0,1 c.e cia ail
                      ilick   6.4S          3 pOCI
              Case 3:20-cv-01474-JAM Document 1 Filed 09/29/20 Page 3 of 7


        n         tVgD, piamar Ilad 1.mo o pan i" 5evute, ek tau c i6-1.)4)
3)
       LOkil h IS htt:id, moult') , 1).)0111 cielect



       pictini4 f-t4c incctiN, swcilen, and pic41,1 4-4 could
                                                                                               s ttep , cvd 6:011
       eccf              opeA 1 6 Aooti ;,„                   v cot eA CR                                        1
                                                                                                     peal



 ID)   mer4 ovte.) t               dic6.1   ciarivxt hits belt to                 cosiA,-t tiu pia" di'
       Pectoof- f9(1 tudiccri Cifttlith . culN(o               14      piC1144if                     L.4.4"ai

       i2.41x)piej       pi/4111)N' hid     GsK                         5 &d.         t /e,cl G441 Mu tf2145

       'ID Ail 1414 it sou. oP the ()cm,               h,e tiiAlcis         A4) to




it)    Agouclii rtAct(tck a 0)())           mtdccaI siti2i cap. fie                     CR.11,6;‘)     s'44f1,/ hic.,1-
       dze h> avi d - pandemic that                    izot)a el not          c.bk    11>   Set Hu      0         /1) g
       Ovcfr.l. 1: coed oh/ , 6,1d pieci g j j~c fru. Ilk                      /21, S0.1       (.4)0/ /t/s9 whi ch
       ibt.     IAN jCA-C a 2 , h41            /j41         pot ink 644iht1 14 tUe i}h~;:14j
       kR,411k1 Ca44o1 tA)A31/.4 51- ,94,011      htiityt tne ,




                A pg)I    18 1 2D:-.11
                                                                    Iltkvksf         13-e s              4tvta,
        011

               fitspaiw-



1 3)    k j,, loxo, m l look U)(4.$                   gi-ea4:11 ,    y ua       ,5w            and              41( .4i   m r ,,,j
             intecioi raiLck . r wit                   thi131c,ck 0 ['Le-4g ID Caktpikill , .00 DM 1,0C4.111
               int•




                                                  O
                                 Case 3:20-cv-01474-JAM Document 1 Filed 09/29/20 Page 4 of 7



i4)                        jou at:                 kiCA$ IA                               pulti. lb Cad. Co kil             d
                                   Clul 1114...1 "Iva e"         i,ogrit        fiztopik. , whicia 1 fills 0,At

            Diatc4LA, hoivettelZ)                   Vicijoiti•   rttutit 9t;itc.) Pc se4itied" tioo .              mak 44
            09aiti- NIA i'Ved )rta i                       jklualit oAd tki                    01/0 it, bet sezit.



                                )0k,                          44144 tik p40 4 I fript )                   phi l'itt    6100(

            Ault to C- 6iuck                                  imif            `` T ned          J i1i Audi (",d 0411,
                                                                           $)    l)            ,
            I OM VI SC %Mk. C                        uC                 pail                   1. 6, In n..t I c

            CIO           talk      lib 5 ,4,4i     "ca li              hua Po"                4145     C;Cilitj   d     1P AO

             Mt                  deprsith,uvf         i4,1)0,4 11.4. °tilt: I           civa        .5 C Dce , 114 d

             ,ikd Al
             I                      .0014 ®u


            vs
 '16)                  e Doe': kci                jk}tJ -014f        "T h€Gpi Thal' (too i4;40-C CaUci145 Ci bij

                 p(2 4-ti ubwl. bus IDA ; 12.V .Ve (fevi                             p /Lim ,,11          dug btj

                 Stfly41 04d                          Ut M y         /3 61()    11 AC71(1                       Iaile Doe
                 hid ciatyleli d &hi 5u(„4- 41)-Diti                       Dgahl aid               c a (14,,           s60J
                 fvoi41                           h4 d $thd             " 5/ice vo 441 Pushi,4j nit 10 &Ai

                  o oft        12(4 d    u tlIva Cc-dm p                       -Mil 12 “.11.) (1") r kat," vio
                 bryt o (too                joud7u0 411          11.e      1,44, frills wolf                   trdo Rewe.
                 t) a t- it'   c-e .1) 6 ciki          11'4IK$ jec-41/64/ hbchte At                     Ito wads the ) r4.; Q5
                 drizaf eviAte 1-1141 oA dcwi4.11 Jrl y                            o oj ivo           m c, chhis       ci4 d

                       i'°444 4 /14/ 111`) CaJJJC' file Setif At hailm &twit r                                 fte4/6.4et 4,416,424,160-s,



      1))         pla.i4AWluvi aid reiALQ., utid C.;>mpicip1 15 Le hit tt -th cisehikb 11461 62 ,,s m4 k1
                    d "Pelee/ 041' jig-eh/401-e pfo CeS 5 to 140 h     ha Mal peimus /4)04 Raped- it,
                   Il tk Paco 13 a/ all Ci6vits tohati du tie (441,4is 114/ fizvi#241vi /147 pgG-CeSS
                 tjhati /14,1 kr+                o kit a dee yak tkome1/ L f (-44) tr:› AcIp_14.1 fhc
                 14)             heat lit
                 Case 3:20-cv-01474-JAM Document 1 Filed 09/29/20 Page 5 of 7


                                     C                     tv)    S

la)
       oun       ON F                       Oe 11 butc4


                Piovivef hokil (Lc ality3)                   cat p-44 .1.c.5 by fie ti.gice 14 pagticjikifil.5
                  1--           ) co k4/1 ats4dia htium



                        Ct
        04(4dtvti- T6ne                                           1, csAJ int dica I 51413P) hod                   411 &Act

        Loci cd4)(424. }6.1- PAt piot4Mf htid                    b4t       gaited buiti o                  irrau     ind

        .rAited                &it ex cRu 4:14 114 - ptil4             d    i:)4S     nu'     0 1"          /zyRej         ktilit

        t4    1.90/14 pJleti         (k.f)-it 1 cau t pica4M)12 dov,4 ;it oak SJA 1144ni-ks
                 pk,           pdtti,, +Kt. de.1(1 op 4c C eSS ID !bud IC4 I 'hItciltn44+ bti fku
        dal/1(101.3            oodz c ptrAkk5         C 404 t I      piCimhq to 114.4 pamocii-

        ochmoijAs                0.1140.                                            al l„5 .'»S v/-4 co,,,            uvil s
         4fil4unj dot             u jeP44efievi             s'idt Catf, huh 40)414 .1-11,
         Jual:1 tivt. 3ttoogi ckleti)                      nemDval of my ha ipofh aid ilk hosAk
                             siGitt 0c4 cJ R.ccfl y dom u4 sifait                   de ii bbudt tad rhiuAct                see
        P404y114 010 o ..31))cti 4)43 wiNcis.,3 /4 4)ic iktd (.0
                                                                 4sh                            l          Un c4      hiuhelbi
         C., A d► 11;t1 0      CO21 6.14AviA4       ct4 I di s         k Indtefauz ,
                                                                                         vi          lry
  q)     iht„g,tzi 1-146                   f5 414           3(Hli 3        hot `` dficied 44.41

              ap ti hes froR v)b 14)1/17 4-I)L                              e vh4ti 4/natim..a                       of me
             u Altrif st4tes co4,5t4h.Ai              ft     Dewcgait
                       Case 3:20-cv-01474-JAM Document 1 Filed 09/29/20 Page 6 of 7




9-0
                               161414U (italkjeS evij ► 4Colzfolt44t3                PePeizAk       . p4r141114phs

                       1-1?         ) as 011 at sirvici Kett414




              Otgw1444 ZaAt Doi                                         ),               dam4yd         p14(4 PP
.21)
               oell 400141 ov+ DP atialsah.4               -1.1%t ptcliAd)*                immtitak inidic41

                           oPho           A/z- Dvta SO( !milks        .Ii e. St'   igy       Se6hsi u re.,.
               -thy)

              iAitm Tot =Dot hid            Orillki            piai4A# Coo lb° Pk               cavit

              totoiliff           bcc404t At        p   14 PF compkiiti            /?/J #eittizicts Giqui
              btt             ni44oi,41 411r41).A                  D F Me / 3/64h/A HA,s1-4-014464„../
              121s of Ilk um k skits CPuhivh,                             wittcit flit& kheithwt
              sk,d           he o f/3        mi 14 (Ando 4I CC p4,til( Lolvt t1 fru joy
              tvoj      Pt fr. 114 itj OA(' daits4)t   pkoAtcr 6vo I botii o.t pie pose .jb. i-e444
              i nt a      less0.4. Thes4kPt ) Jam d De IS SiAtd$




                                                         Damct;e AwaiL

       gla)
                                            pi4poo                        ivicd           Jo o
                                            Ali     trzio6t4
                      Case 3:20-cv-01474-JAM Document 1 Filed 09/29/20 Page 7 of 7




              3)                       D c A4e4y 5         eb


      17e NA() 404-

    o snow ryteJtei,-,(                                  ,t)             sot 000 D-0
                          sk1ff


Q
    Dvd-c,1 00014-I

     -Jane.   Doe ))                                                     JD / Dob            0




      '9)                         V efik


                          p    su i-        s' u. s` c          i7v6 1      c to/Li   vi   A(L

                         Pencil f) OF Pc19,427      all 1k 144-A41).4 WIlbw ph/,3
                         C povvicwi  5 f;1,x tfrld &Atka.
                              °kit! /615120


                              sT:f         Wjaidati4
